Citation Nr: 1737974	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-40 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease.

3.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

5.  Entitlement to service connection for a skin disorder, to include porphyria cutanea tarda.

6.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

7.  Entitlement to an initial compensable evaluation for post-operative deformity, left fifth finger.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The September 2012 rating decision granted service connection for ischemic heart disease (rated as 30 percent disabling), deformity of the left fifth finger (rated as noncompensable), scar on the left fifth finger (rated as noncompensable), bilateral hearing loss (rated as noncompensable), and tinnitus (rated as 10 percent disabling); denied service connection for bilateral knee disabilities, a psychiatric disability, and a skin disability; and confirmed and continued the prior denial of service connection for hypertension.  The Veteran appealed all issues via an October 2012 notice of disagreement.  

In July 2016, the Board reopened the previously denied claim of service connection for hypertension; denied higher evaluations for left fifth finger scar, bilateral hearing loss, and tinnitus; and remanded all other issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran was diagnosed with hypertension in service, or to a compensable degree within one year after service; current hypertension is not shown to have had its onset in service. 

2.  The weight of the evidence is against a finding that the Veteran's current right knee disorder is related to service.

3.  The weight of the evidence is against a finding that the Veteran's current left knee disorder is related to service.

4.  The weight of the evidence supports a finding that the Veteran's current psychiatric disability of depressive disorder NOS began in service.

5.  The weight of the evidence is against a finding that the Veteran has a current skin disability that is related to service.

6.  The Veteran's ischemic heart disease has not manifested as acute congestive heart failure; he is capable of a workload of at least 5 METs and has a left ventricle ejection fraction greater than 50 percent. 

7.  The Veteran has ankylosis of the left fifth finger that does not interfere with the function of the hand; he is also in receipt of the highest evaluation available under the applicable rating criteria.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for a right knee condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria to establish service connection for a left knee condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria to establish service connection for the current acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).

5.  The criteria to establish service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for an initial evaluation in excess of 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, DC 7005 (2016).

7.  The criteria for an initial compensable rating for left fifth finger deformity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5227, 5230 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim in August 2011, prior to the initial adjudication of his claim.  Additionally, no further notice is required regarding the downstream issues of a higher initial rating for ischemic heart disease and the left little finger as they stem from the grant of service connection, and no prejudice has been alleged.  

The identified, pertinent treatment records have been obtained and considered.  The Veteran underwent VA examinations in April 2012 and November 2016 to determine the nature, etiology, and severity of his claimed disabilities.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

As such, the Board will proceed to the merits.

II.  Analysis

A.  Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

      1.  Hypertension

The Veteran has a current diagnosis of hypertension.  See, e.g., November 2016 VA (hypertension) examination report.  He asserts that his hypertension is related to service.  Alternatively, he asserts that his hypertension is secondary to his service-connected ischemic heart disease.

Service treatment records show a history of high or elevated blood pressure, but no actual diagnosis of hypertension, in service.  See May 1988 separation examination (finding normal heart and vascular systems) and report of medical history (noting borderline elevated blood pressure, 1968).  At an April 2012 VA examination, the Veteran reported a history of borderline hypertension, with medication treatment since the late 1990s.  At a November 2016 VA examination, he reiterated that his essential hypertension was diagnosed in the late 1990s.  

In an August 2012 medical opinion, a RO medical officer (a medical doctor) opined that the Veteran's hypertension is less likely than not caused by or a result of his high blood pressure in service.  The author explained that there was no indication that Veteran met the established criteria for hypertension at any point in service, adding that the Veteran, at the time of separation, had normal blood pressure and was not on medications.

Pursuant to the July 2016 Board remand, a VA examination was scheduled for November 2016.  The November 2016 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  For his rationale, the examiner cited the prior opinion in its entirety.  In view of this, the Board will treat this portion of the November 2016 VA opinion as a restatement of the August 2012 opinion.  As discussed below, the November 2016 VA examiner did provide an original opinion on the question of secondary second connection.  He also addressed a July 2011 private opinion but indicated that he could not comment on its validity as it did not cite any medical literature in support of its conclusion.  Additionally, it was noted that P.Y.'s report was silent regarding review of the veteran's STR and all evidence of record.

The aforementioned July 2011 private opinion comes from Dr. P.Y., a licensed chiropractor.  Dr. P.Y. opined that it is more likely than not that the Veteran's hypertension is (1) directly and causally related via the vascular changes (arteriosclerosis and atherosclerosis) of his ischemic heart disease, and (2) directly and causally related to his service.  No rationale was provided.  The Board finds that this opinion lacks weight because it is not supported by a rationale supporting the conclusion reached and there is no indication that its author has relevant specialized medical expertise.

With regard to the Veteran's contention that his hypertension is secondary to his service-connected ischemic heart disease, the November 2016 VA examiner opined that it is less likely than not that there is such a causal nexus.  The examiner noted that the Veteran's hypertension was diagnosed prior to his diagnosis of coronary artery disease.  The examiner further noted that a review of current medical literature is silent for any mechanism by which coronary artery disease may cause or aggravate essential hypertension, adding that risk factors for secondary hypertension are renal disease, oral contraceptives, alcohol, and endocrine disorders.  The examiner concluded that the Veteran's hypertension is a stand-alone entity that is not due to or aggravated by his ischemic heart disease.

Based on the above, the Board finds that the Veteran's hypertension was not incurred in service or is otherwise related to service.  The evidence weight towards a finding that the Veteran's hypertension first manifested years after service.  A VA examiner considered the extent to which the Veteran's hypertension is related to service, concluding that it is less likely than not related to service.  A different 
VA examiner considered whether the Veteran's hypertension is secondary to his service-connected ischemic heart disease, and also came to a negative conclusion.  Both opinions show consideration of the relevant evidence and medical history, to include the Veteran's history of high blood pressure in service and current medical literature.  As such, the Board finds that they are probative and worthy of significant weight.  To the contrary, the Board found the July 2011 private opinion to be essentially inadequate and of little weight.  No other evidence related to the nexus element has been received.  The Board acknowledges the Veteran's statement in this regard, but he is not competent to provide such nexus, as an opinion on the origin of hypertension requires testing and medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has also considered presumptive service connection based on a chronic disease under 38 C.F.R. § 3.309(a), as hypertension is one of the enumerated diseases for such purposes.  The evidence, however, does not show that hypertension manifested to a compensable degree within one year after service discharge.  As discussed above, the Veteran has stated that his essential hypertension was diagnosed in the late 1990s, several years after service.  This evidence weighs against a finding of hypertension being chronic post-discharge from active duty.

In sum, the weight of the evidence is against a finding that the Veteran's hypertension was incurred in service or that it is otherwise related to service or secondary to his service-connected ischemic heart disease.  As such, the Board has no choice but to deny the Veteran's claim of service connection for hypertension.

      2.  Bilateral Knee Disability

The Veteran has a diagnosis of osteoarthritis of the knees, bilaterally.  See, e.g., November 2016 VA examination report and diagnostic studies.  At the April 2012 VA examination, he stated that he could not recall a specific bilateral knee injury, but stated that he had aches and pain in service, as a result of sports and other strenuous activities.  At the November 2016 VA examination, the Veteran stated that he has had knee pain on and off for years, but did not recall symptoms requiring treatment continuously since separation from the military.  

The Veteran's report of medical history at separation confirms a history of numerous sport-related knee/ankle twists and sprains, but no hospitalization or cast, with full recovery and no complications or sequelae.  His separation examination, however, shows a negative finding for musculoskeletal abnormalities.

The April 2012 VA examiner concluded that any in-service knee injury was an acute and transitory event, as there was no evidence of chronicity in service or complaints of a bilateral knee disability since service.  As discussed in the July 2016 Board remand, the Board has found that this opinion is insufficient.

The November 2016 VA examiner opined that the Veteran's bilateral knee disability is less likely than not incurred in or due to service.  The examiner noted that post-service treatment records were silent for knee treatment until 2013.  He acknowledged the Veteran's report of intermittent knee symptoms since service, but ultimately concluded that the Veteran's osteoarthritis of the knees was consistent with a normal aging process and that it was a stand-alone entity not related or aggravated by his military service.  In support of this conclusion, the examiner cited statistics from the Centers for Disease Control and Prevention (CDC) indicating that osteoarthritis affects 33.6% of adults aged 65 and over. (The Veteran is over 
65 years of age.)  The examiner also noted that there was a substantial silent interval between any in-service injury and post-service treatment.

Based on the above, the Board finds that the Veteran's current bilateral knee disability, diagnosed as osteoarthritis, was not incurred or otherwise related to service.  The Board acknowledges the Veteran's history of sport-related knee injuries.  There is, however, no indication that these resulted in a chronic disability.  Rather, service treatment records indicate that these injuries did not result in complications or sequelae.  Furthermore, the evidence fails to establish continuous knee symptoms since service.  Rather, the Veteran's separation examination shows a negative finding for musculoskeletal abnormalities, and he has described post-service knee symptoms as intermittent and not requiring continuous treatment.  Finally, a VA examiner has considered the extent to which the Veteran's current bilateral knee disability was incurred in or is related to service, finding no evidence of a link and concluding that his osteoarthritis is consistent with the aging process.  The VA examiner further supported the conclusion with medical literature tying it into the facts related to this Veteran.  Additionally, the Veteran has not submitted any evidence that rebuts the 2016 VA opinion, which the Board finds probative and worthy of significant weight for the reasons just discussed.  The Veteran is not competent to establish a causal nexus between his in-service sport injuries and his current osteoarthritis, as this requires specialized testing and expertise.

In sum, the weight of the evidence is against a finding that the Veteran's bilateral knee disability, diagnosed as osteoarthritis, was incurred in or related to service.  The Board has no choice but to deny the Veteran's claim of service connection for a bilateral knee disability.

      3.  Psychiatric Disorder

The Veteran seeks service connection for a mental health disability, claimed as PTSD and depressive disorder.  A July 2011 private psychological evaluation report from Dr. W.A. (Psy.D.) shows diagnoses of PTSD and depressive disorder NOS.  These were reiterated in a November 2015 evaluation report.  In contrast, a March 2012 VA examination shows a negative finding for PTSD, with a diagnosis of relational problems NOS.  A December 2016 VA examination shows a finding that the Veteran does not meet the criteria for any mental disorder.

To establish service connection for PTSD, there must generally be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-V, per 38 C.F.R. § 4.125; (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).

As explained in the July 2016 Board remand, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorder and its adjudication regulations to remove references to the DSM-IV, and replaced them with references to the DSM-V.  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014, and this case was pending for the RO at that time (it was certified to the Board in December 2015), the new version of the DSM, the DSM-V, is applicable to the Veteran's claim.

In this case, VA has conceded a stressor related to fear of hostile military activity.  However, there is no evidence of a current diagnosis of PTSD in conformance with the DSM-V.  While the July 2011 evaluation report from Dr. W.A. shows a diagnosis of PTSD, this diagnosis was expressly based on the criteria of the DSM-IV.  His November 2015 evaluation report continues to show a diagnosis of PTSD but does not indicate what diagnostic criteria were used in rendering that diagnosis.

In July 2016, the Board remanded for a VA examination to determine whether the Veteran had PTSD or any other psychiatric disability in conformance with the DSM-V.  Thereafter, a December 2016 VA examiner concluded, based on the criteria of the DSM-V, that the Veteran does not meet the criteria for PTSD.  

The December 2016 VA opinion is more probative than the evaluation reports from Dr. W.A. because the former included detailed explanations regarding DSM-V requirements for the diagnosis of PTSD.  Accordingly, the most probative evidence shows that there is no current diagnosis of PTSD in conformance with the DSM-V.  

Notwithstanding the above, the evidence shows a diagnosis of depressive disorder, not otherwise specified.  See July 2011 evaluation report from Dr. W.A.  Although two VA examiners have concluded otherwise, the Board, resolving doubt in favor of the Veteran, finds that a current mental health disability, diagnosed as depressive disorder, is shown.

In his July 2011 evaluation report, Dr. W.A. stated that the Veteran's mental health symptoms are, as likely as not, service-connected.  Moreover, the March 2012 VA examiner stated that the Veteran's history of depressive symptoms appeared to have been precipitated by divorce from his first wife.  The evidence indicates that this occurred in 1980 (during the Veteran's active service).  See July 2011 evaluation report from Dr. W.A.  Service treatment records reflects that the Veteran sought marital counseling in service.

Based on the above, and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed depressive disorder began in service.  Therefore, the criteria for service connection have been met.

      4.  Skin Disability

The Veteran seeks service connection for a skin disability, claimed as porphyria cutanea tarda.  Along with his claim, he submitted a July 2011 private examination report showing a diagnosis of porphyria cutanea tarda.  The author, a licensed chiropractor, stated that it is more likely than not that the Veteran's porphyria cutanea tarda is related to herbicide exposure in service.  No rationale was provided.  

The Veteran underwent a VA examination in April 2012.  The examination report shows a diagnosis of skin discoloration , which, according to the Veteran, first manifested shortly after his tour in Vietnam and has continued to the present.  The Veteran indicated that the discoloration was prominent on his penis shaft and in two other small spots under his beard.  To the question of whether the Veteran had porphyria cutanea tarda, the examiner indicated that there was no evidence (other than the July 2011 private examination) of such a diagnosis in the Veteran's service and post-service treatment records.  The VA examiner suggested that the Veteran be reassessed by the proper specialist.

Pursuant to the July 2016 Board remand, the Veteran underwent a second VA examination in November 2016.  The examination report shows a negative finding for a current skin disability.  The examiner acknowledged the Veteran's report of skin discoloration of the penile shaft, but concluded that a chronic disability could not be established, as the Veteran declined a physical examination.  The examiner indicated that there was no objective evidence of either a diagnosis of or treatment for a chronic skin disability.  With regard to the July 2011 private examination report, the VA examiner stated that it was unclear what criteria were used to diagnose porphyria cutanea tarda, as no laboratory results were cited.  The examiner also stated that he was unable to comment on the validity of the July 2011 opinion, as no medical literature was cited for reference.

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Porphyria cutanea tarda is one of those diseases.

As mentioned, the July 2011 private examination report shows a diagnosis of porphyria cutanea tarda.  According to an online resource from the Genetic and Rare Diseases Information Center (GARD) of the National Center for Advancing Translational Sciences (NCATS), porphyria cutanea tarda is a form of porphyria that primarily affects the skin.   See https://rarediseases.info.nih.gov/diseases/.  People affected by this condition generally experience "photosensitivity," which causes painful, blistering lesions to develop on sun-exposed areas of the skin (i.e. the hands and face).  Porphyrias are a group of blood conditions caused by a lack of an enzyme in the body that makes heme, an important molecule that carries oxygen throughout the body and is vital for all of the body's organs.  An online resource from the American Porphyria Foundation indicates that porphyrias are diagnosed by laboratory testing.  See http://www.porphyriafoundation.com/testing-for-porphyria.  

In light of the above, the Board finds that the July 2011 private examination report lacks probative value as evidence of a diagnosis of porphyria cutanea tarda.  There is no indication that the diagnosis is based on laboratory testing or that the author of the report has the specialized expertise to diagnose porphyria cutanea tarda.  In reaching this conclusion, the Board is also taking into account the fact that the Veteran's reported symptoms are inconsistent with those associated with porphyria cutanea tarda, as noted above.  He has reported skin discoloration in his penile shaft.  In contrast, porphyria cutanea tarda generally manifests as painful, blistering lesions on sun-exposed areas of the skin.  Id.  The Board is also taking into account, as a factor, the fact that the Veteran has never sought treatment for his claimed skin disability.

The Board further finds that there is no objective/clinical evidence of a current skin disability.  The April 2012 VA examiner diagnosed skin discoloration based on the Veteran's report but deferred further diagnosis to a specialist.  The November 2016 VA examiner reviewed the record and found no objective evidence of either a diagnosis or treatment.  Significantly, the Veteran declined a physical examination.  Consequently, a diagnosis of a chronic skin disability could not be established.  

Based on the above, the Board finds that a current skin disability is not shown.  While the Veteran has reported skin symptoms, described as skin discoloration in the penile shaft, there is no objective evidence that this is the manifestation of a chronic disability.  The Veteran has claimed that he has porphyria cutanea tarda, based on a single private examination report that lacks probative value, and he is not competent to diagnose such a condition as this requires testing and specialized knowledge.  The Veteran underwent two VA examinations to determine the nature and etiology of any current disorder.  There is no indication that a physical examination of the skin discoloration in his penile shaft was conducted during the first examination.  Moreover, he declined a physical examination during the second.  As such, the Board finds that VA has fulfilled its duty to assist and notes that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As there is no objective evidence of a current skin disability, the Board finds the preponderance of the evidence is against a current skin disability; therefore, service connection is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability). 

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  In all cases, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

      1.  Ischemic Heart Disease

The Veteran's ischemic heart disease is rated as 30 percent disabling under DC 7005, for coronary artery disease (CAD).  38 C.F.R. § 4.104.  

Under DC 7005, a 100 percent evaluation is warranted for chronic congestive heart failure, or a workload of three METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent evaluation is assigned for more than one episode of acute congestive heart failure in the past year, or a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent evaluation is merited when a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

An April 2012 VA examination shows a diagnosis of coronary artery disease, with a negative finding for congestive heart failure.  An interview-based METs test resulted in a workload greater than five METs but not greater than seven METs, resulting in angina.  LVEF testing was not conducted as it was noted that the available medical information sufficiently reflects the severity of the Veteran s cardiovascular condition.

A November 2016 VA examination continues to show a negative finding for congestive heart failure.  An interview-based METs test resulted in a workload greater than five METs but not greater than seven METs, resulting in dyspnea.  In an April 2017 addendum, the VA examiner indicated that the Veteran's current left ventricular ejection fraction was 55-60%, with no dysfunction.

Private treatment records reveal a workload of 10.3 METs in November 2013, left ventricle ejection fraction of 55-60% in July 2010, November 2013, March 2014, and April 2015.  See private treatment records, received April 19, 2017.  

As noted in the July 2016 Board remand, a November 2015 psychological examination indicated that the Veteran was hospitalized in 2013, when he passed out and reported experiencing tachycardia and severe hypertension.  Private treatment records, including records obtained pursuant to the July 2016 Board remand, are silent for a 2013 hospitalization.  Id.  These same records, nonetheless, reflect that the Veteran was admitted for a syncope, characterized as likely related to micturition, in July 2010.  Id.  A stress test at the time was negative for stress-induced ischemia.  An echocardiogram was negative for left ventricle dysfunction.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's ischemic heart disease.  The evidence does not show that the Veteran has experienced acute congestive heart failure.  Further, he has consistently had workloads greater than five METs and left ventricular ejection fraction above 50 percent.  These findings are consistent with a 30 percent rating under DC 7003.  As such, the Veteran's claim must be denied as the preponderance of the evidence is against a finding of a higher initial rating.

      2.  Deformity, left fifth finger.

The Veteran's service-connected deformity of the left fifth finger is rated as noncompensable under DC 5299-5227, as analogous to ankylosis.  

The rating code for ankylosis of the ring or little finger states that a noncompensable evaluation is warranted for either favorable or unfavorable ankylosis of both the major and minor hand.  This is the maximum evaluation available under this rating code.  A note to DC 5227, however, instructs the adjudicator to also consider whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5227.  The rating code for limitation of motion of the right or little finger states that a noncompensable rating is the maximum evaluation available for limitation of motion of either of these fingers.  38 C.F.R. § 4.71a, DC 5230.  

An April 2012 VA examination shows limited flexion for the left little finger.  Functional impairment was described as less movement than normal and deformity.  Muscle strength testing showed a slightly less than normal (4/5) hand grip.  The examiner found ankylosis and indicated that functional impairment is not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner indicated that no imaging study results for the hand were available.

A November 2016 VA examination also shows limited flexion for the left little finger.  Range of motion, however, did not contribute to functional loss, and no pain was noted.  Hand grip strength was normal.  Ankylosis was present but found to not limit motion of other digits or interfere with overall function of the hand.  The examiner noted that imaging studies revealed arthritis in the left hand.  

Based on the above, the Board finds that a compensable rating for the Veteran's left fifth finger deformity is not warranted.  The maximum schedular evaluation is in effect under the applicable diagnostic codes.  This includes consideration of additional limitation due to pain, weakness, incoordination or fatigability, as any increased compensation based on these factors must be derived from the rating criteria.  As the maximum schedular evaluation is already in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has also considered whether an evaluation as amputation is warranted.  However, there is no partial or full amputation of the little finger of the left hand.  The Veteran has ankylosis of the proximal interphalangeal joint, but it does not interfere with the function of the hand.  As such, there is no indication that evaluation as an amputation would be appropriate.  There is also no basis for an additional evaluation based on limitation of motion of a second finger. 

The evidence shows that the Veteran has arthritis in his left hand, based on imaging studies.  See November 2016 VA examination.  Under DC 5003, degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involves is noncompensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or group of minor joints.  The hand is considered a group of minor joints.  38 C.F.R. § 3.45.  Limitation of motion in a "group of minor joints' requires more than one minor joint suffering from limitation of motion to qualify for the 10 percent rating contemplated by DC 5003.  Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).  In this case, the evidence shows limitation of motion only on the left fifth finger.  As the evidence does not show more than one minor joint suffering from limitation of motion, a 10 percent rating under DC 5003 is not warrant.

The Board acknowledges that, under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  As stated above, the Diagnostic Codes applicable to the Veteran's left fifth finger disability are Diagnostic Codes 5227 and 5230; both of which provide for a single noncompensable rating.  As such, a minimum compensable rating for painful motion is not available for the Veteran's left fifth finger as a matter of law.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016).  In any event, the evidence in this case fails to show that the Veteran left fifth finger disability manifests as painful motion.  See April 2012 and November 2016 VA examinations.  

In sum, the evidence fails to support a compensable rating for the Veteran's left fifth finger deformity.  As such, his claim for a higher rating must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for the current acquired psychiatric disorder is granted.

Service connection for a skin disorder is denied.

An initial rating in excess of 30 percent for ischemic heart disease is denied.

An initial compensable evaluation for left finger deformity is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


